Clifford F. Brown, J.,
concurring. It is my view that the “some evidence” test is inadequate in determining whether to grant or deny mandamus relief when findings of the Industrial Commission are challenged, as expressed in my dissent in State, ex rel. Manley, v. Indus. Comm. (1981), 66 Ohio St. 2d 40, page 42.
However, in the present Peeples case there is sufficient evidence in the record under any reasonable burden of proof standard to support the Industrial Commission findings denying an increase in percentage of permanent partial disability because of psychiatric problems. For that reason I concur in affirmance.